Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is signed on October 11, 2016 by
and between Famous Dave’s of America, Inc., a Minnesota corporation (the
“Company”), and Michael Lister (“Executive”). This Agreement shall be effective
upon the date of termination of the Company’s current Chief Executive Officer,
Adam Wright (“Effective Date”).

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Chief Executive Officer / Chief Operating Officer
(the “CEO / COO”) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as directed by the Board of Directors of the Company (the “Board”) in
accordance with this Agreement, commencing on the Effective Date and, unless
terminated earlier pursuant to Section 6 of this Agreement, continuing until the
close of business on the four (4) year anniversary of the Effective Date (the
“Employment Term”).

2. Duties.

(a) Services. During the Employment Term, Executive agrees to serve as CEO / COO
of the Company and shall render his duties as CEO / COO in a manner that is
consistent with Executive’s position within the Company and as assigned by the
Board. Executive shall perform duties generally typical for a CEO / COO of a
publicly traded company operating and conducting business in the United States
and its territories, Canada, Abu Dhabi and such other countries as the Company
may conduct operations and do business in during the Employment Term. In
addition to his duties as CEO / COO, Executive agrees to serve as an
elected/appointed officer of the Company and Executive shall serve in such
capacity without additional compensation. Executive also agrees to serve as any
elected/appointed director or officer of any subsidiary of the Company that the
Company may, in its sole discretion, deem fit and Executive shall serve in such
capacity or capacities without additional compensation.

(b) Certain Obligations. During the Employment Term, Executive (i) shall devote
100% of his business time and attention to achieve, in accordance with the
policies and directives of the Board established from time to time in their
discretion, the objectives of the Company, (ii) shall be subject to, and comply
with, the rules, practices and policies applicable to executive employees,
whether reflected in an employee handbook, code of conduct, compliance policy or
otherwise, as the same may exist and be amended from time to time, of the
Company; and (iii) shall not engage in any business activities other than the
performance of his duties under



--------------------------------------------------------------------------------

this Agreement. Executive may have investments in other entities and act as a
director for the entities and in the capacities set forth on Exhibit A hereto,
or as otherwise approved by the Board; provided that so acting shall not
materially interfere with Executive’s duties with the Company. Executive agrees
and acknowledges that in the event that Executive’s performance of his services
and duties to the Company hereunder is inconsistent with or presents any
conflict of interest with his obligations as an owner, operator or member of the
board of directors of Famous Five Dining, Inc. (collectively, with all franchise
affiliates, “FFD, Inc.”), Executive’s primary duty shall be to the Company, and
to the extent that a conflict arises, Executive shall promptly make the Board
aware of such conflict.

(c) Within one hundred twenty (120) days of the Effective Date Executive shall
relocate to the Minneapolis/St. Paul metropolitan area. Executive shall spend
substantially all of his business time and attention at the Company’s
headquarters in Minnetonka, Minnesota, however his employment under this
Agreement may require travel and stay outside Minnetonka, Minnesota and the
United States in order to fulfill his duties hereunder.

3. Compensation. For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

(a) Base Salary. The Company shall pay to Executive the sum of THREE HUNDRED
THOUSAND DOLLARS ($300,000) as an annual salary (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company.

(b) Bonus. Executive shall be eligible to receive a discretionary annual bonus,
which shall be determined by the Board in its sole discretion (the “Bonus”)
based upon Executive’s achievement of milestones, with said milestones
determined by the Board with input from Executive (the “Milestones”). The
achievement of the Milestones will be determined by the Board in its sole
discretion. The targeted amount of each annual Bonus is expected to be 50% of
Base Salary, although the Board may determine in its sole discretion that it is
appropriate to approve a Bonus, if any, that is less or more than this targeted
amount. For any year in which the Executive works less than a complete year, the
Bonus, if any, for the partial year shall be pro-rated based upon the number of
days worked versus the standard calendar year. If the Executive remains
continuously employed by the Company through December 31, 2016, the Company
shall pay Executive a minimum guaranteed Bonus for 2016 in the amount of
$18,750. The Company shall have the right to condition the payment of any Bonus
on Executive’s contemporaneous execution of a document in which Executive
confirms, ratifies and agrees that his obligations under Section 5 are valid and
binding and are enforceable against Executive in accordance with the terms of
Section 5. Any Bonus amounts shall be paid at the same time as annual bonuses
are paid to the Company’s other executive officers.

(c) Equity Grants. Subject to the approval of the Compensation Committee of the
Board, promptly following execution of this Agreement, the Company shall grant
to Executive stock options (the “Initial Options”) exercisable for 70,000 shares
of the Company’s common stock (“Common Stock”). The Initial Options (and all
other options granted to Executive, if any) shall be granted pursuant to and
governed by the terms of the Company’s 2015



--------------------------------------------------------------------------------

Equity Incentive Plan, as amended from time to time (the “Plan”), and evidenced
by a separate stock option agreement between Executive and the Company. The
exercise price of the Initial Options and any future option grants shall be no
less than the fair market value of the shares of Common Stock on the date of
grant, as determined in good faith by the Board. Subject to the accelerated
vesting described herein and Executive remaining continuously employed by the
Company as its CEO / COO on each vesting date (“Continuous Service Status”), the
Initial Options shall vest in installments of 1,458 options shares on first 47
monthly anniversaries of the Effective Date over the Employment Term (the first
vesting date being on the one (1) month anniversary of the Effective Date
hereof) and 1,474 options shares on the 48th monthly anniversary of the
Effective Date. In addition to the Initial Options, the Board shall give
consideration to additional equity grants to Executive in subsequent years of
the Employment Term and, subject to the accelerated vesting described herein and
Executive’s Continue Service Status each such additional stock options granted,
if any, shall vest as follows: 50% of each new stock option grant shall vest
ratable over the initial 12 months after the date of grant and the balance shall
vest ratably over the remainder of the Employment Term. Notwithstanding anything
to the contrary set forth in the Plan, the Options shall have the following
terms:

(i) In the event of a Change of Control (as defined in the Plan) during the
Employment Term in which the acquiring company or successor company opts not to
assume this Agreement, the vesting of the Options will accelerate such that the
Options shall be fully vested and exercisable immediately prior to such Change
of Control;

(ii) In the event of a Corporate Transaction (as defined in the Plan), at the
option of the Board in its sole discretion, Executive shall exercise the Options
or such failure to exercise will result in the Options terminating immediately
prior to such Corporate Transaction;

(iii) In the event of a Corporate Transaction, in exchange for the termination
of the Options, the Board in its sole discretion may make a cash payment to
Executive in an amount equal to the product obtained by multiplying (x) the
amount (if any) by which the transaction proceeds per share exceed the exercise
price per share covered by the Option times (y) the number of shares of Common
Stock covered by the Option;

(iv) The Options will terminate if not exercised within six (6) months of
Executive’s termination from the Company for any reason;

(v) All unvested Options will terminate upon the termination of Executive’s
employment with the Company;

(vi) If the Executive breaches the Executive Notice Period set forth in
Section 6(d) below, fifty percent (50%) of Executive’s vested Options shall
automatically terminate; and

(vii) Unless earlier terminated as set forth above, the Options shall expire on
the five (5) year anniversary of the date of grant.



--------------------------------------------------------------------------------

(d) No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company in the Company’s sole discretion.

4. Benefits.

(a) Vacation. During Employment Term, Executive shall also be eligible to
receive paid time off (“PTO”) as outlined in the Company’s PTO program.

(b) Other Benefits. During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees.

(c) Expenses. During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. The Company will provide the Executive with a cell phone and a
laptop computer (or reimburse Executive for the costs of a computer and/or a
cell phone and a cellular calling and data plan) and provide Executive with an
automobile or reimburse the Executive for the cost to lease an automobile, such
cost not to exceed $8,400 per year. Executive agrees to provide detailed backup
of any expenses and indicate on any submission for reimbursement those expenses
that relate to meals and entertainment.

(d) Living Allowance. To (i) subsidize Executive’s housing expenses prior to the
Relocation the Company agrees to reimburse Executive for his temporary residence
within commuting distance to the Company’s headquarters in an amount up to
$3,500 per month (the “Living Allowance”) and (ii) reimburse Executive’s
reasonable travel expenses incurred in commuting to the Company’s headquarters
prior to his and his family’s move from his current residence in Nashville, TN
to permanent housing within commuting distance of the Company’s headquarters
(not to exceed twice a month) (the “Relocation Expenses”); provided that such
Living Allowance and Relocation Expenses shall terminate upon the first to occur
of: (x) the eighteen (18) month anniversary of the Effective Date, (y) the date
of his Relocation, and (z) the date of Executive’s termination as an employee of
the Company for any reason.

(e) Relocation Reimbursement. In addition, the Company shall pay (either by
reimbursement of Executive or by direct payment to the moving company, as
determined by the Company) up to $10,000 in moving expenses for Executive’s
Relocation, for only those Relocation related expenses that: (A) Executive has
incurred within eighteen (18) months after the Effective Date, so long as
Executive is employed by the Company, and (B) are reasonably connected to
Executive’s Relocation (the “Eligible Relocation Expenses”). Executive agrees to
provide detailed backup of any Eligible Relocation Expenses.



--------------------------------------------------------------------------------

5. Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Company is in the
business of developing, owning, operating and franchising barbeque restaurants
globally, with a focus on the United States and its territories, Canada and Abu
Dhabi and any other country where the Company does business; that the Company
has and will develop and assemble extensive “know-how” and trade secrets
relating to its business, the business of its franchisees and the business of
its suppliers and has developed an extensive relationship with its franchisees,
suppliers and customers. Beginning from the Effective Date and continuing during
Executive’s employment with the Company, Executive will have access to such
trade secrets and relationships and other proprietary information of the
Company. Executive agrees to protect the Company’s Confidential Information (as
defined below) as provided in this Section 5.

(a) Confidential Information. “Confidential Information” means information
regarding the Company not generally known and proprietary to the Company, or to
a third party for whom the Company is performing work, including, without
limitation, information concerning any patents or trade secrets, confidential or
secret designs, infomercial sources, media outlets, pricing, processes,
formulae, source codes, plans, devices or material, research and development,
proprietary software, analysis, techniques, materials or designs (whether or not
patented or patentable), directly or indirectly useful in any aspect of the
business of the Company or any vendor names, customer and supplier lists,
databases, management systems and sales and marketing plans of the Company, or
any confidential secret development or research work of the Company, or any
other confidential information or proprietary aspects of the business of the
Company. All information which the Executive acquires or becomes acquainted with
during his employment with the Company, whether developed by the Executive or by
others which the Executive has a reasonable basis to believe to be Confidential
Information, or which is treated by the Company as being Confidential
Information, shall be presumed to be Confidential Information. Executive also
agrees to enter into and remain bound by the Company’s Employee Confidentiality
Agreement (the “Employee Confidentiality Agreement”), the Company’s Information
Technology and Data Security Policy, as amended from time to time (the “”Data
Security Policy”), the Company’s Sexual Harassment, Offensive Behavior and
Non-Discrimination Policy (the “Harassment and Discrimination Policy”), the
Gifts & Prizes Policy (the “Gift Policy”) and any and all other employee
policies adopted by the Company from time to time (together with the Data
Security Policy, the Harassment and Discrimination Policy and the Gift Policy,
the “Company Policies”).

(b) Confidentiality Covenant. Except as permitted or directed by the Company,
the Executive shall not, either while employed by the Company or thereafter,
divulge, furnish or make accessible to anyone or use in any way (other than as
required in the performance of Executive’s duties as CEO / COO hereunder) any
Confidential Information. The Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company. Both during and after the Employment Term under this Agreement,
Consultant will refrain from any acts or omissions that would reduce the value
of such knowledge or information to the Company.



--------------------------------------------------------------------------------

(c) Assignment of Intellectual Property. Executive agrees to assign and hereby
assigns to the Company (the “Assignment”) any and all rights, improvements and
copyrightable or patentable subject matter, know-how, and other intellectual
property relating to the Company’s business (or any of its subsidiaries’
businesses) which Executive conceived or developed, or may conceive or develop,
either alone or with others, or which otherwise arose or may arise during
Executive’s employment with the Company and for a period of eighteen (18) months
thereafter (“Assignable Property”). For the avoidance of doubt, the Assignable
Property does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on the Executive’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Executive for the Company. Executive shall
promptly disclose to the Company all Assignable Property. Executive agrees not
to assert any rights against the Company (or any of its subsidiaries) or seek
compensation from the Company (or any of its subsidiaries) for the foregoing
Assignment or the Company’s (or any of its subsidiaries) use of Assignable
Property. Executive shall promptly disclose to the Company all knowledge that
Executive has or obtains regarding Assignable Property and, at the request of
the Company, Executive shall, without expense or additional compensation,
provide the Company with whatever assistance that the Company may request of
Executive including, but not limited to: (i) signing documents to further
evidence and perfect an Assignment; (ii) obtaining for the Company patents,
trademarks and trademark protection, copyrights and copyright protection,
assignment of rights, and protection of trade secrets; and (iii) taking any
other action the Company deems appropriate for securing or protecting its rights
in Assignable Property or other intellectual property of the Company or its
subsidiaries.

(d) Non-Solicitation. During the Employment Term and for a period of eighteen
(18) months thereafter, Executive shall not, whether for his own benefit or that
of any other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries (an “Employee”) to leave
his/her employment with the Company or in any way interfere with the
relationship between or among the Company and any Employee; (ii) hire any person
who was an Employee at any time during the Employment Term, (iii) induce or
attempt to induce any supplier, licensee, franchisee or other business relation
of the Company (collectively, the “Partners”) to limit or reduce his, her or its
relationship with the Company or (iv) make any negative or disparaging
statements or communications regarding the Company, any of its current or former
directors, stockholders, officers, Employees or Partners (collectively,
“Soliciting”).

(e) Non-Compete. During the Employment Term (i) if the Employee’s employment was
terminated by the Company other than for Cause or by the Employee for Good
Reason, during the Severance Period (as defined below), or (ii) if the
Employee’s employment was terminated by the Company for Cause or by the Employee
not for Good Reason, and for twelve months following the termination of
Executive’s employment with the Company, Executive shall not (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise) directly engage, own, have an
interest, or participate in the financing, operation, management or control of
any person, firm, corporation or



--------------------------------------------------------------------------------

business whose primary business is the retail sale of barbeque format food or
whose restaurant business derives 30% of its food-related revenues from the sale
of barbeque type food or barbeque-related products, other than as a stockholder
with less than one percent (1%) of the outstanding common stock of a publicly
traded company; provided however, that this Section 5(e) shall not restrict the
Executive with respect to any existing or future Company franchise locations
owned or operated by Executive or any single location restaurant. The foregoing
covenant shall cover Executive’s activities in the United States and its
territories, in Canada, Abu Dhabi and in any other country in which the Company
does business during the Employment Term.

(f) Equitable Relief. In the event of a breach of or threatened breach by
Executive of the provisions of this Section 5, the Company shall be entitled to
an injunction restraining Executive from violating these covenants. Any breach
or threatened breach of such provisions will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy therefor, and
Executive hereby consents to the issuance of an injunction and to the ordering
of such specific performance in the event the Company seeks injunctive relief
and agrees that the Company shall be entitled to recover reasonable costs and
attorneys’ fees in connection therewith. Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief, nor will
proof of actual damages be required for such equitable relief.

(g) Tolling. In the event of a breach by Executive of any covenant set forth in
this Section 5, the period of time applicable to such covenant shall be extended
by the duration of any violation by Executive of such covenant.

6. Termination; Severance Payments; Etc.

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and that, subject to Section 6(d) below, either Executive
or the Company may terminate Executive’s employment, at any time, with or
without any cause, with no prior notice; provided however that each party shall
remain bound by the terms and provisions of this Agreement that survive the
termination in accordance with Section 9(i).

(b) Termination By Company Without Cause or by Executive With Good Reason;
Accrued Obligations.

(i) If Executive’s employment with the Company is terminated by the Company for
any reason other than for Cause, death or Disability (as defined below) or if
Executive resigns for Good Reason (a defined below), so long as Executive has
signed (and at no time revokes) a Release Agreement (as defined below), then,
subject to Executive continuing to fulfill his obligations under Section 5
hereof, and following the expiration of any applicable revocation periods,
Executive shall receive (and paid periodically in accordance with the Company’s
normal payroll policies) continuing payments of Base Salary for a period equal
to the lesser of: (x) six (6) months after such termination; and (y) the
remainder of what would have been the Employment Term ((x) or (y), as
applicable, the “Severance Period”). The payments made or payable to Executive
under this Section 6(b)(i) shall be hereinafter referred to as the “Severance
Payments”.



--------------------------------------------------------------------------------

(ii) If the Executive is terminated for any reason the Company shall pay
Executive, or, his estate, if applicable, (A) any portion of the Base Salary
that has accrued but not been paid through the date of such termination, and
(B) all accrued PTO, if any, expense and relocation reimbursements due to
Executive through the date of termination (if any) (collectively the “Accrued
Obligations”).

(c) Definitions.

(i) As used herein, “Cause” for the Company to terminate this Agreement shall
mean: (1) Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere, to a felony, a misdemeanor involving fraud or dishonesty, or any
crime involving moral turpitude, (2) an act of personal dishonesty taken by
Executive in connection with his responsibilities hereunder or in connection
with his position at the Company, (3) an act taken by Executive that constitutes
willful misconduct or gross negligence in the performance of Executive’s duties,
(4) any breach by Executive of this Agreement, (5) Executive’s repeated and
unexplained or unjustified absence from the Company, or (6) Executive’s failure
to substantially perform his duties or comply with any written reasonable
directive from the Board, and, if such failure is curable, failure to cure such
failure within ten (10) days after receipt of written notice thereof.

(ii) As used herein, “Disability” means Executive being unable to perform the
principal functions of his duties in a reasonable manner due to a physical or
mental impairment, but only if such inability has lasted or is reasonably
expected to last for at least sixty (60) consecutive calendar days or ninety
(90) non-consecutive calendar days of any twelve month (12) period and, whether
Executive has a Disability will be determined by the Company.

(iii) As used herein, “Good Reason” for Executive to terminate this Agreement
shall mean any material breach by the Company of this Agreement, including its
obligations to pay Executive his Base Salary, not cured by the Company in
accordance with Section 6(d) below. In no event will Executive have Good Reason
to terminate the Agreement if he resigns more than three (3) months following
his initial actual knowledge of the existence of the condition that constitutes
Good Reason.

(d) Termination Process. Either party may terminate this Agreement during the
Employment Term; provided, however, that if such termination is by the Company
for Cause or by Executive for Good Reason, the terminating party shall give the
non-terminating party a written notice providing reasonable notice and detail of
the alleged Cause or Good Reason, as the case may be, and, if such Cause or Good
Reason is curable, the non-terminating party shall have twenty-one (21) days
following such notice to cure such Cause or Good Reason; provided further
however, if the termination is by the Executive without Good Reason, the
Executive shall give the Company ninety (90) days prior notice of his
termination or such shorter period as agreed to by the Company in its sole
discretion (the “Executive Notice Period”). Notwithstanding the foregoing, the
Company shall not be required to give Executive the right to cure any act of
Cause as set forth in Sections 6(c)(i)(1), (2), (3) or (6). If the Company
terminates Executive’s employment with Cause, it shall have no liability to
Executive other than to pay him the Accrued Obligations.



--------------------------------------------------------------------------------

(e) Release Agreement. The Company’s obligation to make any of the Severance
Payments contemplated herein shall be conditioned upon the execution by
Executive and the Company of a valid release agreement to be prepared by the
Company, pursuant to which Executive shall release the Company, to the maximum
extent permitted by law, from any and all claims he may have against the Company
that relate to or arise out of Executive’s employment or termination of
employment, except for claims arising under the Release Agreement (the “Release
Agreement”). Executive shall forfeit all rights to the Severance Payments unless
such Release Agreement is signed and delivered within twenty one (21) days
following the Company’s delivery of Release Agreement to Executive.

(f) Transition of Duties. In the event of a termination of the Executive,
Executive shall assist the Company in transitioning his duties to another person
or person designated by the Company.

(g) Resignation from Boards and Offices. Executive’s termination of employment
for any reason or for no reason shall be deemed an automatic resignation by the
Executive from all offices of the Company and its subsidiaries and from all
other board of director or management positions with the Company and its
subsidiaries.

7. Representations.

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company. Executive hereby represents and warrants that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

(b) Executive hereby represents that Executive is not subject to any other
agreement that Employee will violate by working with the Company or in the
position for which the Company has hired Executive. Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company.

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

(d) Executive further agrees during the Severance Period to provide a prompt
response to Company in the event Company requests information connected to
Executive’s subsequent employment after ceasing to be an employee of Company.



--------------------------------------------------------------------------------

(e) Executive represents and warrants that he is not currently involved,
directly or indirectly, in any litigation as a defendant or as a party subject
to any counterclaims, nor is any such litigation threatened against Executive,
directly or indirectly.

8. Background Verification. The Company has requested from an independent
reviewer a complete background report with respect to Executive. If the Board,
in its sole discretion, is not satisfied with the contents of the background
report, the Company may within a reasonable amount of time following receipt of
such background report terminate the Employment Term and, notwithstanding
anything to the contrary set forth herein, Executive shall not be entitled to
(i) any payments hereunder other than the Accrued Obligations and (ii) the
Options shall immediately terminate and be of no further force and effect.

9. Miscellaneous.

(a) Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail, in each case addressed as follows:

If to the Company:

c/o Wexford Capital LP

Suite 602 East

777 South Flagler Drive

West Palm Beach, Florida 33401

Attn: Joseph Jacobs, Chairman of the Board of Directors of Famous Dave’s of
America, Inc.

Email: jjacobs@wexford.com

With a copy to:

Gray Plant Moody

500 IDS Center

80 South Eighth Street

Minneapolis, MN USA 55402

Attn: Ryan Palmer

Fax: 612-632-4013

Email: Ryan.Palmer@gpmlaw.com

If to Executive:

To Executive’s most recent residential address or otherwise known by the Company
or any other address Executive may provide to the Company in writing.



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersedes all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. Notwithstanding the foregoing, Executive
shall remain subject to and bound by the Employee Confidentiality Agreement and
the Company Policies.

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement. No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder. Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given. No remedy herein conferred upon or reserved by a party is intended
to be exclusive of any other available remedy, but each and every such remedy
shall be cumulative and in addition to every other remedy given under this
Agreement or in connection with this Agreement and now or hereafter existing at
law or in equity.

(d) Governing Law and Jurisdiction. Except as provided otherwise in
Section 9(k), this Agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota without regard to the principle of the
conflict of laws. Any dispute arising in connection with this Agreement may be
adjudicated by binding arbitration pursuant to the rules of the American
Arbitration Association, before a single arbitrator in Minneapolis, Minnesota
except that the foregoing shall not preclude the Company or Executive from
enforcing the award of the arbitrators in a state or Federal Court located in
the State of Minnesota, and each of the parties hereto consent to the
jurisdiction of such Courts.

(e) Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive. The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.

(f) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO



--------------------------------------------------------------------------------

ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES THAT THE PREVAILING
PARTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ENTITLED TO RECOVER ITS
REASONABLE FEES AND EXPENSES IN CONNECTION THEREWITH, INCLUDING LEGAL FEES.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

(h) Severability. Executive acknowledges that the provisions, restrictions and
time limitations contained in Section 5 are reasonable and properly required for
the adequate protection of the business of the Company and that in the event
such restriction or limitation is deemed to be unreasonable by any court of
competent jurisdiction, then Executive agrees to submit to the reduction of said
restriction and limitation to such as any such court may deem reasonable. If any
particular provision of Section 5 shall be adjudicated to be invalid or
unenforceable, such provision shall be considered to be divisible with respect
to scope, time and geographic area, and such lesser scope, time or geographic
area, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary and not against public policy, shall be effective, binding and
enforceable against Executive. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

(i) Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 5, 6 and 9 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

(j) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(k) Internal Revenue Code Section 409(A). The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”) and, accordingly, to the maximum extent permitted the Agreement
shall be interpreted to be in compliance therewith or exempt therefrom. To the
extent any such cash payment or continuing benefit payable upon Executive’s
termination of employment is nonqualified deferred compensation subject to
Section 409A, then, only to the extent required by Section 409A, such payment or
continuing benefit shall not commence until the date which is six (6) months
after the



--------------------------------------------------------------------------------

date of separation from service, and any previously scheduled payments shall be
made in a lump sum (without interest) on that date. For purposes of
Section 409A, the phrase “termination of employment” (or other words to that
effect), as used in this Agreement, shall be interpreted to mean “separation
from service” as defined under Section 409A.

(l) Golden Parachute Limitation (Sec. 280G). Notwithstanding anything to the
contrary contained herein, if any payments or benefits provided under this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code (the “Parachute Payments”) and such Parachute Payments are subject to
the excise tax imposed by Section 4999 of the Code or nondeductible under Code
Section 280G (“Section 280G”) , then the Parachute Payments shall be reduced to
an amount such that the aggregate of the Parachute Payments does not exceed 2.99
times the “base amount,” as defined in Section 280G, provided that the foregoing
reduction shall not take place if, prior to the date of the change in ownership
or control of the Company, the Parachute Payments shall have been approved in a
vote satisfying the requirements of Section 280G(b)(5) of the Code by persons
who, immediately before the change in ownership or control, own more than
seventy-five (75%) of the voting power of all outstanding stock of the Company.

(m) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

FAMOUS DAVE’S OF AMERICA, INC.     EXECUTIVE: By:  

/s/ Dexter Newman

   

/s/ Michael Lister

Name:   DEXTER NEWMAN     MICHAEL LISTER Title:   Chief Financial Officer    

 

14



--------------------------------------------------------------------------------

Exhibit A

Executive will retain an ownership interest in FFD, Inc. and each its affiliates
and will continue to serve on FFD, Inc.’s board of directors. In addition,
Executive will participate in the operations of FFD, Inc., for a period not to
extend past December 31, 2016, to the extent necessary to transition his former
responsibilities to new management. The Executive has requested that the
Company, and the Company agrees, prior to December 31, 2016, negotiate in good
faith as to whether to amend the FFD, Inc. Franchise Agreement (as amended and
assigned) to provide for the following: (i) that the current monthly Royalty Fee
of four percent (4%) be transferrable to any acquiror of FFD, Inc. or the assets
or franchises of FFD, Inc., (ii) making the current monthly Royalty Fee
applicable to any future acquisitions of Famous Dave’s franchises, and
(iii) making the current monthly Royalty Fee applicable to reacquisition of the
FFD, Inc. franchises.